Title: To Thomas Jefferson from Abraham Du Buc de Marentille, 27 January 1802
From: Marentille, Abraham Du Buc de
To: Jefferson, Thomas


          
            Monsieur le Président,
            Elizabeth-town New-Jersey le 27. Janvier. 1802.
          
          Ce n’est point au président des états-unis de l’amérique que je prends la liberté de m’adresser directement, mais à Monsieur Jefferson comme philosophe, ami des arts et des sciences et de tout ce qui tend au bien de l’humanité. Je ne doute pas, Monsieur le Président, que dans le cours de vos travaux et de vos réflexions une observation intéressante sur la marine ne se soit quelquefois présentée à votre esprit et que vous ne vous soyez dit—Comment se peut-il que les progrès étonnans de l’art naval n’aient encore rien enfanté pour le salut des naufragés. Cette réflexion m’a conduit à des idées qui me paroissent d’une grande importance, et le mémoire ci-joint vous fera voir en deux mots ce que j’ai imaginé. Je prétends sauver, Monsieur le président, les neuf dixièmes des malheureux qui périssent à la mer. Je vous demande très humblement la faveur de votre influence et de votre protection pour le succès de ma demande; et sous vos auspices, Monsieur le président, le monde maritime va voir naître une époque intéressante.
          Monsieur Jonathan dayton Sénateur des états-unis a bien voulu se charger de présenter au Congrès ma pétition. il paroit qu’une discussion élevée sur la concession des privilèges lui a fait juger convenable d’en suspendre la présentation. J’ose solliciter de votre bonté, Monsieur le président, de vouloir bien accorder quelque intérêt au succès de ma demande sur un sujet d’une aussi grande importance.
          Je suis avec respect, Monsieur le président, Votre très humble et très obéissant serviteur
          
            Du Buc Marentille
          
         
          Editors’ translation
          
            Mister President,
            Elizabeth, New Jersey 27 Jan. 1802
          
          It is not to the president of the United States of America that I take the liberty of addressing myself directly, but to Mr. Jefferson, the philosopher, friend of the arts and sciences and of everything that tends towards the good of humanity. I do not doubt, Mister President, that in the course of your labors and reflections, an interesting observation about the navy has presented itself sometimes to your mind and that you have said to yourself, “How is it possible that the astonishing progress of naval art has not yet given birth to anything for the rescue of the shipwrecked?” That reflection led me to some ideas that seem to me to be of great importance, and the attached memorandum will show you in two words what I have imagined. I claim to save, Mister President, nine-tenths of the unfortunates who perish at sea. I ask you very humbly for the favor of your influence and protection for the success of my request; and under your auspices, Mister President, the maritime world will see the birth of an interesting epoch.
          Mr. Jonathan Dayton, United States senator, has been willing to take on the task of presenting my petition to the Congress. It seems that a serious discussion on the concession of privileges has caused him to deem it appropriate to defer its presentation. I dare to solicit your kindness, Mister President, to be willing to grant some interest to the success of my request on a subject of such great importance.
          I am respectfully, Mister President, your very humble and very obedient servant
          
            Du Buc Marentille
          
        